DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected methods, there being no allowable generic or linking claim. Applicant's election with traverse of Invention I, claims 1-15,20 in the reply filed on 03MAR2022 is acknowledged. The traversal is on the ground(s) that there is no search burden. This is not found persuasive because the device of Invention I does not require the material worked upon or details of the method including rotation speed or separation time as required in Invention II, which requires a different search.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
It is unclear where the through-holes of claim 8 are, which are not discussed in the specification or specified in the drawings by part number.
Drawings
The drawings are objected to because: Fig. 21A does not have part numbers.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: trace detection device in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 20, the claim limitation “trace detection device” is not described in terms of structure at all in the originally filed specification or drawings. One having ordinary skill in the art would not be able to make and/or use the invention, because no structure is disclosed that would enable one of ordinary skill in the art to provide for the system to analyze a target protein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 20, the claim limitation “trace detection device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification as originally filed does not disclose any structure at all of the trace detection device and therefore the claim scope cannot be ascertained.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DEL VECCHIO (US 8986185).
Regarding claim 1, DEL VECCHIO teaches syringe centrifuge systems (title, Figs.) including a manual centrifugal device (hand-cranked centrifuge; abstract) capable of separating blood, comprising:

a rotating shaft (Fig. 3 #106) disposed at a center of the rotating platform, with the plurality of rotating arms equidistantly disposed along a radial direction of the rotating shaft (see Fig. 3); and
a plurality of storage tubes (Fig. 1 #110) disposed at a regular interval from one another, and restrictedly positioned on the rotating platform at a distance from the rotating shaft (C7/L1-10),
wherein the rotating platform and the plurality of storage tubes rotate around the rotating shaft during centrifugation (C1/L27-39).
Regarding claim 9, DEL VECCHIO teaches the rotating platform comprises a connecting portion (Fig. 2 #202) for the rotating shaft, and the plurality of rotating arms are connected to the connecting portion.
Claim(s) 1,9,13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YARINA (US 9839921).
Regarding claim 1, YARINA teaches modular centrifuge devices (title, Figs.) including a manual centrifugal device (abstract) capable of separating blood (C2/L45-46), comprising:
a rotating platform (Fig. 3 #28) comprising a plurality of rotating arms (annotated Fig. 3 cropped);
a rotating shaft (Fig. 3 #58) disposed at a center of the rotating platform, with the plurality of rotating arms equidistantly disposed along a radial direction of the rotating shaft (Fig. 3 #r); and

wherein the rotating platform and the plurality of storage tubes rotate around the rotating shaft during centrifugation (C4/L64-C5/L2).
Annotated Fig. 3 cropped

    PNG
    media_image1.png
    257
    365
    media_image1.png
    Greyscale

Regarding claim 9, YARINA teaches the rotating platform comprises a connecting portion (Fig. 3 #28) for the rotating shaft, and the plurality of rotating arms are connected to the connecting portion.
Regarding claim 13, YARINA teaches the rotating shaft comprises a rolling bearing (Fig. 1 #63) and a supporting member having a stud (Fig. 1 #58), and the stud is fixed through the rolling bearing (C7/L25-31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2,4-7 are rejected under 35 U.S.C. 103 as being unpatentable over YARINA (US 9839921) in view of GRAHAM (US 5588946).
Regarding claims 2,6-7, YARINA does not teach the tubes are disposed at an angle with respect to a radial direction on an upper surface of the rotating platform. However, GRAHAM teaches a centrifuge and phase separation (title, Figs.) capable of separating blood (C1/L15), comprising:
a rotating platform (Fig. 1 #22);

a plurality of storage tubes on a surface of the rotating platform (tubes #T fit into holders Figs. 1,2 #30; C4/L11-16); and,
the plurality of tubes are disposed at an angle with respect to a radial direction of the rotating shaft, wherein the angle is e.g. 45º (C4/L32-35), which anticipates the claimed range of less than 90º (or 30-75º). GRAHAM teaches that the purpose of the radial angle is to take advantage of the Boycott effect, which accelerates the centrifugal separation (abstract; C1/L16-24).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the tubes of YARINA to be disposed at an angle in the radial direction on a rotating platform surface as taught by GRAHAM for the purpose of accelerating the centrifugal separation. The references are combinable, because they are in the same technological environment of centrifuges. See MPEP 2141 III (A) and (G).
Regarding claim 4, YARINA is silent as to the distance of the tubes to the rotating shaft. However, YARINA teaches that the relative centrifugal force (RCF) is dependent on the radius of the carrier #28 from its center to the tip of the holder #30, which affects the efficiency of the separation of fluids (C1/L21-24; C8/L3-24).
YARINA teaches the distance is a results-effective variable that affects the separation properties (e.g. RCF).  Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to select the claimed distance range because YARINA teaches distance is a results-effective variable.  See MPEP 2144.05 II, A & B.
Regarding claim 5, YARINA teaches the plurality of blood storage tubes are disposed along a radial direction of the rotating shaft (Fig. 3).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over YARINA (US 9839921) in view of GRAHAM (US 5588946) and JONES (US 2750671).
Regarding claim 3, YARINA does not teach a groove. However, JONES teaches a microhematocrit and sedimentation reader (title, Figs.) comprising a rotating disk (Fig. 1 #16), an arm (Fig. 1 #28), where the arm has a groove (Fig. 1 #34) accommodating a capillary tube (Fig. 1 #36), which is of simple construction allowing for easy and quickly mounting of the tube (C1/L26-28).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the rotating platform to include a groove so as to easily accommodate or otherwise secure a storage tube as taught by JONES. The references are combinable, because they are in the same technological environment of centrifuges. See MPEP 2141 III (A) and (G).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DEL VECCHIO (US 8986185) in view of YARINA (US 9839921).
Regarding claim 8, DEL VECCHIO teaches the rotating platform is provided with a plurality of through holes (Fig. 2 #204; said through holes may use any suitable mechanical coupling; C6/L54-55,58-60), but does not teach the plurality of blood storage tubes are disposed at an oblique angle of less than 90 degrees.
However, YARINA teaches modular centrifuge devices (title, Figs.) including a manual centrifugal device (abstract) capable of separating blood (C2/L45-46), comprising:

a rotating shaft (Fig. 3 #58) disposed at a center of the rotating platform, with the plurality of rotating arms equidistantly disposed along a radial direction of the rotating shaft (Fig. 3 #r); and
a plurality of storage tubes (tubes #16 fit into holders Fig. 3 #30; C4/L16-17,47-48) disposed at a regular interval from one another, and restrictedly positioned on the rotating platform at a distance from the rotating shaft (C4/L64-C5/L5),
wherein the rotating platform and the plurality of storage tubes rotate around the rotating shaft during centrifugation (C4/L64-C5/L2); and,
the plurality of blood storage tubes are disposed at an oblique angle of less than 90 degrees with respect to the plane of the rotating platform, which 1) uses less space allowing for a more compact design and 2) depends on the rotating speed, improving separation efficiencies (C4/L54-63). 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the storage tubes to be disposed at an angle of less than 90º as taught by YARINA for its known advantages. The references are combinable, because they are in the same technological environment of centrifuges. See MPEP 2141 III (A) and (G).
Claims 10-12 are rejected under 35 U.S.C. 103 as being obvious over DEL VECCHIO (US 8986185).
Regarding claim 10, DEL VECCHIO does not specify the load of the rotating arm; however, DEL VECCHIO teaches the flywheel has a sufficient mass to maintain balanced rotation, which may be adjusted by weights as desired (C6/L35-46).
The load has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claims 11-12, DEL VECCHIO does not specifically teach the blood storage tubes has a volume of 1 μL to 1000 μL (0.001-1 mL) or the tube diameter. However, DEL VECCHIO teaches different size syringes (which relate to the diameter, e.g. 5-60 mL) that may be accommodated depending on various considerations (C7/L29-34) or applications (C8/L65-66).
Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.IV.A.)
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over DEL VECCHIO (US 8986185) in view of NTN GLOBAL -2016.
Regarding claims 14-15, DEL VECCHIO teaches the rotating shaft is a bearing (C5/L12-13); and,
a base (gearbox, Fig. 3 #103) comprising a gear transmission mechanism and a crank handle (Fig. 3 #113) connected to the gear transmission mechanism, and the rotation shaft is disposed on the base, and connected to the gear transmission mechanism (C4/L63-65).
DEL VECCHIO is silent as to the type of bearings.
It is known to one having ordinary skill in the art to provide a bearing where there is relative movement between parts, of which one having ordinary skill in the art may choose from commonly available bearings. DEL VECCHIO does not specify a sliding bearing. However, NTN GLOBAL teaches that sliding bearings are lightweight and have a long operating life while introducing minimal vibrations or noise (P1/first paragraph).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the bearings to be sliding bearings as taught by NTN GLOBAL for its known advantages. The references are combinable, because they are in the same technological environment of industrial machinery. See MPEP 2141 III (A) and (G).

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
YOO 2017 “Manual Centrifuge System: Bearing-based Hand Spinner Made with 3-D Printer”. 39th Annual International Conference of EMBC discloses a fidget spinner blood centrifuge.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777